 



 



Exhibit 10.1

 

EXECUTION VERSION

SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

This SECOND AMENDMENT TO TERM LOAN AGREEMENT, dated as of November 3, 2016 (this
“Second Amendment”), by and among Numerex Corp., a Pennsylvania corporation (the
“Lead Borrower”), the other Persons party hereto as that are designated as
“Borrowers” (each a “Borrower” and, together with the Lead Borrower, the
“Borrowers”), the other Persons party hereto designated as “Guarantors” (the
“Guarantors”, and, together with the Borrowers, the “Credit Parties”), Crystal
Financial LLC, a Delaware limited liability company, as administrative agent and
collateral agent (in such capacities, the “Term Agent”) for the financial
institutions from time to time party to the Term Loan Agreement (collectively,
the “Term Lenders” and individually each a “Term Lender”) and for itself, the
Term Lenders and the other Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Term Agent and the Term Lenders are
party to that certain Term Loan Agreement dated as of March 9, 2016, as amended
by the First Amendment to Term Loan Agreement dated as of July 29, 2016 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Term Loan Agreement”), pursuant to which
the Term Lenders agreed, subject to the terms and conditions contained therein,
to extend credit to the Borrowers; and

 

WHEREAS, the Credit Parties have requested that the Term Agent and the Term
Lenders effect certain amendments to the Term Loan Agreement as more
specifically set forth herein, and the Term Agent and the Term Lenders are
willing to effect such amendments to the Term Loan Agreement on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

 

1.Defined Terms. Except as otherwise defined in this Second Amendment, terms
defined in the Term Loan Agreement are used herein as defined therein.

 

2.Amendment to Term Loan Agreement. Subject to the satisfaction of the
conditions precedent specified in Section 5 below, the following amendments
shall be incorporated into the Term Loan Agreement:

 

(a)Section 5.23(d) of the Term Loan Agreement is hereby amended by deleting the
grid contained therein in its entirety and substituting the following in its
stead:

 

Quarter Churn March 31, 2016 -7.50% June 30, 2016 -9.50% September 30, 2016
-3.10% December 31, 2016 and
the last day of each
fiscal quarter thereafter -2.50%

 

 

 

 

(b)Section 10.1 of the Term Loan Agreement is hereby amended by deleting the
definition of “Adjusted EBITDA” in its entirety and substituting the following
in its stead:

 

““Adjusted EBITDA” means, for any period, for the Lead Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Lead Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-cash equity-based compensation, (v) non-recurring, non-cash expenses which
are deemed acceptable to the Term Agent, (vi) the fees, costs, and expenses
payable by the Borrowers in connection with the closing of the transactions
contemplated by the Loan Documents, (vii) fees and expenses paid in connection
with field examinations and wind-down analyses in accordance with Section
4.9(c), (viii) the non-cash write-off of fixed assets during the second Fiscal
Quarter of 2016 relating to the Atlanta Sublease in an amount not to exceed
$377,000, (ix) the impairment charge taken during the second Fiscal Quarter of
2016 relating to the Atlanta Sublease in an amount not to exceed $889,000, (x)
third party broker fees incurred during the second Fiscal Quarter of 2016
relating to the Atlanta Sublease not to exceed $460,000, (xi) severance paid
during the second Fiscal Quarter of 2016 in an amount not to exceed $415,000,
(xii) inventory reserves taken during second Fiscal Quarter of 2016 in an amount
not to exceed $435,000, (xiii) goodwill impairment charges taken during the
second Fiscal Quarter of 2016 in an amount not to exceed $7,000,000, (xiv) cash
severance paid during July and August of 2016 in an amount not to exceed
$253,000, and (xv) cash costs and expenses paid in connection with relocating to
a temporary headquarters at 400 Interstate North Parkway SE, Atlanta, Georgia in
July of 2016 in an amount not to exceed $25,000; and minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) federal,
state, local and foreign income tax credits of the Lead Borrower and its
Subsidiaries for such period, (ii) extraordinary gains for such period and (iii)
all non-cash, non-recurring items increasing Consolidated Net Income for such
period. For quarterly periods prior to the closing date, “Adjusted EBITDA” shall
be as follows: quarter ended December 31, 2015 - $1,963,000, quarter ended
September 30, 2015 - $1,664,000 and quarter ended June 30, 2015 - $3,410,000.”

 

3.Amendment to Exhibits.           Exhibit 4.2(b) to the Term Loan Agreement,
the Form of Compliance Certificate, is hereby amended by deleting said exhibit
in its entirety and replacing it with the corresponding exhibit set forth in
Annex I attached hereto.

 

4.Representations and Warranties. Each Credit Party hereby represents and
warrants that:

 

(a)After giving effect to this Second Amendment, no Default or Event of Default
has occurred and is continuing;

 

(b)the execution, delivery and performance of this Second Amendment by each
Credit Party are all within such Credit Party’s corporate powers, will not
contravene any Requirement of Law or the terms of such Credit Party’s
Organization Documents, or any Material Contract to which such Credit Party is a
party or by which such Credit Party or its property is bound, and shall not
result in the creation or imposition of any lien, claim, charge or encumbrance
upon any of the Collateral, except in favor of Term Agent and Term Lenders
pursuant to the Term Loan Agreement and the other Loan Documents as amended
hereby;

 

 2 

 

 

(c)this Second Amendment and each other agreement or instrument to be executed
and delivered by the Credit Parties in connection herewith have been duly
authorized, executed and delivered by all necessary action on the part of such
Credit Party and, if necessary, its stockholders, as the case may be, and the
agreements and obligations of each Credit Party contained herein and therein
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws affecting creditor’s rights generally and by general principles of
equity; and

 

(d)after giving effect to this Second Amendment, all representations and
warranties contained in the Term Loan Agreement and each other Loan Document are
true and correct in all material respects on and as of the date hereof, except
(i) to the extent that such representations and warranties refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
(ii) in the case of any representation and warranty qualified by materiality, in
which case they shall be true and correct in all respects.

 

5.Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Term Agent (such date referred to herein as, the “Effective
Date”):

 

  (a) the Term Agent shall have received this Second Amendment, duly executed by
each of the parties hereto;         (b) after giving effect to this Second
Amendment, no Default or Event of Default shall have occurred and be continuing;
        (c) all orders, permissions, consents, approvals, licenses,
authorizations and validations of, and filings, recordings and registrations
with, and exemptions by, any Governmental Authority, or any other Person
required to authorize or otherwise required in connection with the execution,
delivery and performance by each Credit Party of this Second Amendment and the
transactions contemplated, shall have been obtained and shall be in full force
and effect; and         (d) the Credit Parties shall have paid in full all
invoiced Credit Party expenses in connection with the preparation, execution,
delivery and administration of this Second Amendment and the other instruments
and documents to be delivered hereunder (with such fees and expenses described
in this paragraph being fully earned as of the date hereof, and no portion
thereof shall be refunded or returned to the Credit Parties under any
circumstances).

 

6.Effect on Loan Documents.         The Term Loan Agreement and the other Loan
Documents, after giving effect to the Second Amendment, shall be and remain in
full force and effect in accordance with their terms and hereby are ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Second Amendment shall not operate as a waiver
of any right, power, or remedy of the Term Agent or any other Secured Party
under the Term Loan Agreement or any other Loan Document, as in effect prior to
the date hereof. Each Credit Party hereby ratifies and confirms in all respects
all of its obligations under the Loan Documents to which it is a party and each
Credit Party hereby ratifies and confirms in all respects any prior grant of a
security interest under the Loan Documents to which it is party.

 

 3 

 

 

7.Further Assurances. Each Credit Party shall execute and deliver all
agreements, documents and instruments, each in form and substance satisfactory
to the Term Agent, and take all actions as the Term Agent may reasonably request
from time to time, to perfect and maintain the perfection and priority of the
security interest in the Collateral held by the Term Agent and to fully
consummate the transactions contemplated under this Second Amendment and the
Term Loan Agreement, as modified hereby.

 

8.Release. Each Credit Party hereby remises, releases, acquits, satisfies and
forever discharges Term Agent and the Term Lenders, their agents, employees,
officers, directors, predecessors, attorneys and all others acting on behalf of
or at the direction of Term Agent or the Term Lenders, of and from any and all
manner of actions, causes of action, suit, debts, accounts, covenants,
contracts, controversies, agreements, variances, damages, judgments, claims and
demands whatsoever, in law or in equity, which any of such parties ever had, or
now has, to the extent arising from or in connection with any act, omission or
state of facts taken or existing on or prior to the Effective Date, against Term
Agent and the Term Lenders, their agents, employees, officers, directors,
attorneys and all persons acting on behalf of or at the direction of Term Agent
or the Term Lenders (“Releasees”), for, upon or by reason of any matter, cause
or thing whatsoever arising under, or in connection with, or otherwise related
to, the Loan Documents through the Effective Date. Without limiting the
generality of the foregoing, each Credit Party waives and affirmatively agrees
not to allege or otherwise pursue any defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights they have or
may have under, or in connection with, or otherwise related to, the Loan
Documents as of the Effective Date, including, but not limited to, the rights to
contest any conduct of Term Agent, the Term Lenders or other Releasees on or
prior to the Effective Date.

 

9.No Novation; Entire Agreement. This Second Amendment evidences solely the
amendment of certain specified terms and obligations of the Credit Parties under
the Term Loan Agreement and is not a novation or discharge of any of the other
obligations of the Credit Parties under the Term Loan Agreement. There are no
other understandings, express or implied, among the Credit Parties, the Term
Agent and the Term Lenders regarding the subject matter hereof or thereof.

 

10.Choice of Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

11.Counterparts; Facsimile Execution. This Second Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Second Amendment
by facsimile (or other electronic transmission) shall be as effective as
delivery of a manually executed counterpart of this Second Amendment. Any party
delivering an executed counterpart of this Second Amendment by facsimile (or
other electronic transmission) also shall deliver a manually executed
counterpart of this Second Amendment but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment.

 

 4 

 

 

12.Construction. This Second Amendment is a Loan Document. This Second Amendment
and the Term Loan Agreement shall be construed collectively and in the event
that any term, provision or condition of any of such documents is inconsistent
with or contradictory to any term, provision or condition of any other such
document, the terms, provisions and conditions of this Second Amendment shall
supersede and control the terms, provisions and conditions of the Term Loan
Agreement.

 

13.Miscellaneous. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.

 

[Signature Pages Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their duly authorized officers of the date first
above written.

 

  NUMEREX CORP., as the Lead Borrower and a Borrower       By: /s/ Kenneth L.
Gayron   Name:    Kenneth L. Gayron   Title:       CELLEMETRY LLC, as a Borrower
      By: /s/ Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:
     Treasurer       CELLEMETRY SERVICES, LLC, as a Borrower       By: /s/
Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:      Treasurer      
NEXTALARM, LLC, as a Borrower       By: /s/ Kenneth L. Gayron   Name:    Kenneth
L. Gayron   Title:      Treasurer       NUMEREX GOVERNMENT SERVICES LLC, as a
Borrower       By: /s/ Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:
     Treasurer

 



[Signature Page to Second Amendment to Term Loan Agreement]

 

 

 

 

  NUMEREX SOLUTIONS, LLC, as a Borrower       By: /s/ Kenneth L. Gayron   Name:
   Kenneth L. Gayron   Title:      Treasurer       OMNILINK SYSTEMS INC., as a
Borrower       By: /s/ Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:
     Chief Financial Officer       ORBIT ONE COMMUNICATIONS, LLC, as a Borrower
      By: /s/ Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:
     Treasurer       TELEMETRY SERVICES CORPORATION, as a Borrower       By: /s/
Kenneth L. Gayron   Name:    Kenneth L. Gayron   Title:      Chief Financial
Officer       UBLIP, INC., as a Borrower       By: /s/ Kenneth L. Gayron   Name:
   Kenneth L. Gayron   Title:      Chief Financial Officer       UPLINK
SECURITY, LLC, as a Borrower       By: /s/ Kenneth L. Gayron   Name:    Kenneth
L. Gayron   Title:      Treasurer

 

[Signature Page to Second Amendment to Term Loan Agreement]

 



 

 

 

  CRYSTAL FINANCIAL LLC, as Term Agent       By: /s/ Christopher A. Arnold  
Name:    Christopher A. Arnold   Title:      Senior Managing Director      
CRYSTAL FINANCIAL SPV LLC, as Term Lender       By: /s/ Christopher A. Arnold  
Name:    Christopher A. Arnold   Title:      Senior Managing Director

 

[Signature Page to Second Amendment to Term Loan Agreement]

 

 

 

 

Annex I

 

Updated Exhibit 4.2(b)

 

Form of Compliance Certificate (see attached)

 

 

 

 



EXHIBIT 4.2(b)

 

FORM OF COMPLIANCE CERTIFICATE



   To: Crystal Financial LLC Date:  _________________   Two International Place,
17th Floor     Boston, MA 02110  

 

Re:          Term Loan Agreement dated as of March 9, 2016 (as amended,
modified, supplemented or restated hereafter, the “Term Loan Agreement”) by and
among (i) Numerex Corp., a Pennsylvania corporation (the “Lead Borrower”), (ii)
the other Borrowers party thereto from time to time (together with the Lead
Borrower, the “Borrowers”), (iii) the Guarantors party thereto from time to
time, (iv) the Term Lenders party thereto from time to time party, and (v)
Crystal Financial LLC, as term agent (the “Term Agent”). All capitalized terms
used herein and not otherwise defined shall have the same meaning herein as in
the Term Loan Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1.No Default; Representations and Warranties.

 

a.To the knowledge of the undersigned Responsible Officer, except as set forth
in Appendix I, no Default or Event of Default has occurred and is continuing.

 

b.If a Default or Event of Default has occurred and is continuing, the Lead
Borrower and its Subsidiaries propose to take action as set forth in Appendix I
with respect to such Default or Event of Default.

 

c.Each of the representations and warranties set forth in the Term Loan
Agreement is true and correct in all material respects as of the date hereof
(without duplication of any materiality qualifier contained therein).

 

2.Financial Calculations. Attached hereto as Appendix II are reasonably detailed
calculations of the following, each as of the Fiscal [Month/Year] ending
[_____]1:

 

a.Adjusted EBITDA;

 

b.Consolidated Fixed Charge Coverage Ratio;

 

c.Consolidated Total Net Leverage;

 

d.Churn; and

 

e.Liquidity.

 



 



1 Note: All calculations to be included regardless of whether compliance with
any particular covenant is required for a given reporting period under the Term
Loan Agreement.

 

 

 

 

3.No Material Accounting Changes, Etc. The financial statements furnished to the
Term Agent for the Fiscal [Month/Year] ending [_____] are complete, correct, and
fairly present, in all material respects, in accordance with GAAP, the
consolidated financial position and the results of operations of the Lead
Borrower and its Subsidiaries on a consolidated basis at the close of, and the
results of the Lead Borrower and its Subsidiaries’ operations and cash flows
for, the period(s) covered, subject to, with respect to the monthly financial
statements, normal year-end adjustments and the absence of footnotes. There has
been no change in GAAP or the application thereof since the date of the audited
financial statements furnished to the Term Agent for the year ending [_____],
other than the material accounting changes as disclosed on Appendix III hereto.

 

4.Intellectual Property. Except as set forth on Appendix IV hereto, there has
been no change to the information provided in Schedule 3.16 to the Term Loan
Agreement since the date of the most recently delivered compliance certificate.

 

5.Commercial Tort Claims. Except as set forth on Appendix V hereto, there has
been no change to the information provided in Schedule 1 to the Guaranty and
Security Agreement since the date of the most recently delivered compliance
certificate.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

  By:                  Responsible Officer of Lead Borrower

 

  Name:  

 

  Title:  

 

 

 

 

Appendix I

 

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps being taken or
contemplated by the Lead Borrower and its Subsidiaries to be taken on account
thereof.]

 

 

 

 

Appendix II

 

A. Calculation of Adjusted EBITDA2

  

1. Consolidated Net Income: $   plus, without duplication, the following to the
extent deducted in calculating such Consolidated Net Income:       2.
Consolidated Interest Expense: $       3. the provision for federal, state,
local and foreign income taxes payable by the Lead Borrower and its
Subsidiaries: $       4. depreciation and amortization expense: $       5.
non-cash equity-based compensation: $       6. non-recurring, non-cash expenses
which are deemed acceptable to the Term Agent: $       7. the fees, costs and
expenses payable by the Borrowers in connection with the closing of the
transactions contemplated by the Loan Documents: $       8. fees and expenses
paid in connection with field examinations and wind-down analyses in accordance
with Section 4.9(c) of the Term Loan Agreement: $       9. the non-cash
write-off of fixed assets during the second Fiscal Quarter of 2016 relating to
the Atlanta Sublease in an amount not to exceed $377,000: $       10. the
impairment charge taken during the second Fiscal Quarter of 2016 relating to the
Atlanta Sublease in an amount not to exceed $889,000: $       11. third party
broker fees incurred during the second Fiscal Quarter of 2016 relating to the
Atlanta Sublease not to exceed $460,000: $       12. severance paid during the
second Fiscal Quarter of 2016 in an amount not to exceed $415,000: $       13.
inventory reserves taken during second Fiscal Quarter of 2016 in an amount not
to exceed $435,000: $       14. goodwill impairment charges taken during the
second Fiscal Quarter of 2016 in an amount not to exceed $7,000,000: $

 

 



2 For quarterly periods prior to the Closing Date, “Adjusted EBITDA” shall be as
follows: quarter ended December 31, 2015 - $1,963,000, quarter ended September
30, 2015 - $1,664,000 and quarter ended June 30, 2015 - $3,410,000.

 

 

 

 

15. cash severance paid during July and August of 2016 in an amount not to
exceed $253,000: $       16. cash costs and expenses paid in connection with
relocating to a temporary headquarters at 400 Interstate North Parkway SE,
Atlanta, Georgia in July of 2016 in an amount not to exceed $25,000: $        
minus the following to the extent included in calculating such Consolidated Net
Income:         17. federal, state, local and foreign income tax credits of the
Lead Borrower and its Subsidiaries: $       18. extraordinary gains for such
period: $       19. all non-cash, non-recurring items increasing Consolidated
Net Income: $       20. the sum of lines A-2 through A-16: $       21. the sum
of lines A-17 through A-19: $       22. Adjusted EBITDA (line A-1 plus line A-20
minus line A-21): $

 

In compliance with minimum Adjusted EBITDA covenant, pursuant to Section 5.23 of
the Term Loan Agreement (applicable only for calculations as of the end of a
Fiscal Quarter): [Yes/No/NA]

 

 

 

 

B. Calculation of Consolidated Fixed Charge Coverage Ratio

 

1. Adjusted EBITDA (line A-22): $       2. Capital Expenditures paid in cash: $
  plus:         3. the aggregate amount (but not less than $0) of federal,
state, local and foreign income taxes paid in cash: $       4. Debt Service
Charges paid in cash:           a. Consolidated Interest Expense3: $         b.
All scheduled principal payments made or required to be made on account of
Indebtedness for borrowed money (including, without limitation, principal
payments in accordance with Section 1.6(a)(i) of the Term Loan Agreement and
obligations with respect to Capital Leases for such period (excluding, for the
avoidance of doubt, all voluntary and mandatory prepayments): $         c. the
sum of lines B-4-a and B-4-b: $       5. Restricted Payments paid in cash: $    
  6. the sum of lines B-2, B-3, B-4-c and B-5: $       7. Consolidated Fixed
Charge Coverage Ratio (the ratio of line B-1 to line B-6): [__] : [__]

 

In compliance with minimum Consolidated Fixed Charge Coverage Ratio covenant,
pursuant to Section 5.23 of the Term Loan Agreement (applicable only for
calculations as of the end of a Fiscal Quarter): [Yes/No/NA]

 



 



3 With respect to the calculation of the amounts set forth in line B-4-a above,
for each of the quarters ending on March 31, 2016, June 30, 2016, September 30,
2016 and December 30, 2016, such amounts shall be calculated by: (i) determining
the actual amount thereof from the Closing Date through such date of
determination, (ii) dividing such amount by the number of days that have elapsed
from the Closing Date through such date of determination, and (iii) multiplying
the result by 365.

 

 

 

 

C. Calculation of Consolidated Total Net Leverage

 

1. Net Debt: $       2. Consolidated Total Net Leverage (the ratio of line C-1
to Adjusted EBITDA (line A-22)): [__] : [__]

 

In compliance with maximum Consolidated Total Net Leverage covenant, pursuant to
Section 5.23 of the Term Loan Agreement (applicable only for Calculations as of
the end of a Fiscal Quarter): [Yes/No/NA]

 



 

 

 

D. Calculation of Churn

 

1. Aggregate number of subscribers at the end of the period: [__]   minus      
  2. Aggregate number of subscribers at the end of the prior period: [__]      
3. Subscriber disconnect (line D-1 minus line D-2): [__]       4. Churn (line
D-3 divided by line D-2): [__]

 

In compliance with subscriber Churn covenant, pursuant to Section 5.23 of the
Term Loan Agreement (applicable only for calculations as of the end of a Fiscal
Quarter): [Yes/No/NA]

 



 

 

 

E. Minimum Liquidity

 

Liquidity: $     Minimum Liquidity: $5,000,000

 

In compliance with minimum Liquidity covenant, pursuant to Section 5.23 of the
Term Loan Agreement: [Yes/No]

 

 

 

 

Appendix III

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Term Agent prior to the date of this certificate]. [If
material changes in GAAP or in application thereof have occurred, the following
describes the nature of the changes in reasonable detail and the effect, if any,
of each such material change in GAAP or in application thereof in the
calculation of the financial covenants described in the Term Loan Agreement].

 

 

 

 

Appendix IV

 

Except as set forth below, there has been no change to the information provided
in Schedule 3.16 (Intellectual Property)_to the Term Loan Agreement since the
date of the most recently delivered compliance certificate.

 

 

 

 

Appendix V

 

Except as set forth below, there has been no change to the information provided
in Schedule 1 (Commercial Tort Claims) to the Guaranty and Security Agreement
since the date of the most recently delivered compliance certificate.

 

 

 

